Citation Nr: 1243944	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  11-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 0 percent for bilateral tinea pedis, and gryphosis/onychomycosis status post excision of right great toenail and left 4th/5th toenail.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 
INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from July 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  In April 2012, the Board remanded the case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In order for the Veteran to achieve a compensable disability rating for tinea pedis, the evidence must reflect that his condition is treated with an oral medication or covers a certain percentage of either his entire body or his exposed areas.   See 38 C.F.R. § Diagnostic Code 7813.  However, the April 2012 VA examination report does not reflect any findings regarding the percentage of the Veteran's body affected by his tinea pedis.  A new VA examination must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to describe the current severity and extent of all manifestations of the service-connected bilateral tinea pedis, and gryphosis/onychomycosis status post excision of right great toenail and left 4th/5th toenail.  The report must reflect the Veteran's treatment for tinea pedis/gryphosis/onychomycosis and the percentage of his entire body and his exposed areas affected by tinea pedis/gryphosis/onychomycosis.  All required testing must be performed.

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



